--------------------------------------------------------------------------------


Exhibit (10)-w
 
BAUSCH & LOMB INCORPORATED
 
SUPPLEMENTAL RETIREMENT INCOME PLAN III
 
Amendment No. 2 to the 2001 Restatement
 
Pursuant to Section 6.1, the Plan is amended and frozen, effective December 31,
2005, by adding to the end of ARTICLE SIX the following new Section 6.3:
 
6.3 Freeze Provision. Effective December 31, 2005, the Plan is frozen pursuant
to the following terms and conditions:
 

§  
All Plan benefits that have accrued as of December 31, 2005 shall be frozen at
their then-accrued levels and thereafter additional benefit accruals, including
contribution credits based on compensation paid after December 31, 2005, shall
cease. Notwithstanding the foregoing, interest credits shall continue to be
credited on the frozen benefit accruals in such amount and determined in
accordance with such procedures as are used to credit interest to Steady Growth
Accounts under the Funded Plan.

 

§  
No service or compensation earned by a Participant after December 31, 2005 shall
be taken into account in determining a Participant’s accrued benefit under this
Plan.

 

§  
All vested accrued benefits as of December 31, 2005 shall remain vested and any
unvested benefits shall vest in accordance with the Plan’s terms.

 

§  
No Employee not already a Participant shall be eligible to become a Participant
on or after December 31, 2005.

 
 
IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this amendment on its behalf this 23rd day of October, 2005.
 
 
BAUSCH & LOMB INCORPORATED
 
By:  /s/ David R. Nachbar
David R. Nachbar
Senior Vice President
Human Resources

